DETAILED ACTION

Claim Objections

Claims 2 and 7 are objected to because of the following informalities:  Claim 2 lacks proper antecedent basis for “the at least one page” (should read “said at least one of the multiple pages”).   Claim 7 recites “…that the book has conclude” which should read “that the book has concluded.” Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over UpsideDownWorld (UDW) (YouTube; 2014).
In respect to claims 1-2, UDW disclose a children’s book comprising: multiple pages, each page having a first and second edge, a binding holding the pages together at the first edges; at least one of the multiple pages having a first text portion in an upper portion of the page and a second text portion in the lower portion of the page, the first text portion being upright and the second text portion being in an upside down direction; at least a second one of the multiple pages having a text portion that is upright when the book is flipped i.e. upside down (See Appendix).
UDW do not disclose the second text portion including instructions to close and re-open the book however, where the only difference between a prior art and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.  In re Ngai, 367 F.3d 1336,70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  In the instant case, “instructions” versus any other printed matter is merely a change in content of the printed matter, and is not functionally related to the product (the product is operated the same way and retains its functionality of being able to be read from two direction regardless of the explicit printed instruction).
In respect to claims 3-4, UDW disclose a front and back cover.
In respect to claims 5-8, UDW disclose the structure and functionality of the book as described above (and a non-patentable difference in content of printed matter), but do not explicitly disclose closing the book, opening the book in the second orientation, and reading the book so opened.  UDW only explicitly teach in the video going from page-to-page, however, closing the book and reopening from the other direction would result in simply use of the product (any child closing the book, and then reopening from the other direction).  The claim would have been obvious because a person of ordinary 
In respect to claims 10 and 11, UDW discloses every page having both an upright orientation and an upside down orientation.  Any arbitrary run of pages can be described as “upright pages”, any arbitrary single page can be described as a “flip page”, and any last run of pages can be described as “upside down pages”.  The actual “end of the story” is not explicitly disclosed, however, this fails under non-functional printed matter, and is not a patentable distinction.  The children’s book is capable of being read in the way claimed, as while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997). (MPEP 2114).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clements (US 2016/0325576) and (US 6,210,172), Andres (US 2009/0230668), Bolton (US 2006/0022448), Holms (US 2004/0217584), Lederman (US 4,606,554), and Winslow (US 1,353,371), disclose similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637                                                                                                                                                                                                        










Appendix


    PNG
    media_image1.png
    794
    1321
    media_image1.png
    Greyscale